Citation Nr: 1638419	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-45 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 16, 2010. 

2.  Entitlement to a rating in excess of 50 percent for PTSD from September 16, 2010 to April 6, 2016. 

3.  Entitlement to a rating in excess of 70 percent for PTSD from April 7, 2016

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from May 1954 to May 1957. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In December 2012 and October 2013, the Board remanded the case for additional development.  In January 2014, the Veteran testified before the undersigned at the RO.  In June 2014, the Board remanded the case for further development.  Then, an April 2016 Decision Review Officer (DRO) decision increased the rating for PTSD to 70 percent effective April 7, 2016.  

The record shows that the Veteran perfected an appeal of the issue of whether new and material evidence has been received to reopen a claim for service connection for arthritis of the left knee.  However, a videoconference Board hearing is pending in the appeal and the issue has not yet been certified to the Board.  Thus, the Board will not take jurisdiction over the issue at this time.

Lastly, while the Veteran was previously represented by a private attorney, in a July 2016 letter, the Veteran stated that he was revoking that attorney's representation and enclosing VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointing the American Legion as his representative.  Unfortunately, he did not actually submit the referenced VA Form 21-22.  The Board recently contacted the RO to obtain the form, but apparently it is not on file with VA.  In consequence, the Board finds that the Veteran is unrepresented in this appeal.  If the Veteran wishes to appoint a representative, he is advised to provide VA with a properly completed VA Form 21-22.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the record reflects substantial compliance with the prior remand requests, due process requires that this case be remanded to afford the Veteran an opportunity to present oral testimony.

In May 2016, the Veteran submitted VA Form 21-0958, Notice of Disagreement, expressing disagreement with the 30 percent rating for PTSD prior to September 16, 2010, and the denial of a TDIU. On that form, he requested a DRO hearing, despite already having testified before the Board.

As indicated above, a DRO reviewed the Veteran's case and increased the rating for PTSD to 70 percent effective April 7, 2016.  However, there is no indication that the DRO held a hearing in this case.  As the request for a DRO hearing came after the Board hearing in this case, due process requires that the Veteran be afforded the requested DRO hearing.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a hearing before a DRO at the RO.  Notify the Veteran and his representative, if any, in writing of the date, time, and location of the hearing.

2.  Then, readjudicate the claims on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

